Citation Nr: 0421752	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  03-11 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for craniopharyngioma, with 
secondary panhypopituitarism. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from May 1970 to February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter must be remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The appellant is seeking service connection for 
craniopharyngioma, with secondary panhypopituitarism.  During 
his military service, the veteran was periodically treated 
for headaches, which were assessed as being due to 
hypersensitivity to an unspecified medication (September 
1971); high blood pressure (December 1972) and multiple 
allergies (January 1973).  

Of record is an August 2001 letter authored by E.R.L., M.D., 
who reported that in October 1999 he removed the appellant's 
craniopharyngioma.  Dr. L. further observed that clinical 
studies revealed the tumor was "undoubtedly" present since 
the appellant's childhood and that it gradually enlarged, 
causing headache symptoms.  Dr. L. reported that removal of 
the tumor caused the appellant to have hypopituitarism.  

In an August 2003 letter, Dr. L. added that he had reviewed 
the appellant's service medical records.  The physician 
opined that because craniopharyngioma was "basically a 
congenital tumor," he suspected that the headaches the 
appellant was experiencing during his military service were 
related to the tumor, and that it was possible that diagnosis 
at "an earlier stage could have been made" if further 
clinical testing were then accomplished.  

Because the medical evidence is insufficient to ensure an 
informed review, the claim will be remanded for the following 
actions:

1.  The RO will ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for 
craniopharyngioma and panhypopituitarism 
that is not evidenced by the current 
record.  The appellant should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should then 
obtain these records and associate them 
with the claims folder.  

2.  After receipt of any additional 
medical records, the RO should obtain an 
opinion from a qualified neurologist, to 
ascertain whether the appellant's 
preservice craniopharyngioma was 
aggravated by military service.  The 
appellant's claims folder, and a copy of 
this remand, must be reviewed by the 
neurologist.  The neurologist should 
state whether there was a permanent 
increase in morbidity attributable to its 
progressive growth during military 
service, i.e., did the appellant's 
infrequent in-service headaches or any 
other symptomatology shown in service, 
occurring more than two decades prior to 
the definitive symptomatology which led 
to the diagnosis of his 
craniopharyngioma, be viewed as 
indicative of permanent increased 
morbitdity associated with tumor 
progression?  A complete rationale for 
all opinions given should be provided.

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claim, and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the RO should 
review and readjudicate the claim.  If 
the benefit on appeal remains denided, 
the RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board.
 
No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



